11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Blanca Nieto,                                  * From the 358th District
                                                 Court of Ector County,
                                                 Trial Court No. D-129810.

Vs. No. 11-13-00012-CV                         * January 30, 2014

Permian Basin Community Centers                * Memorandum Opinion by Wright, C.J.
for MHMR,                                        (Panel consists of: Wright, C.J.,
                                                 Bailey, J., and McCall, sitting by
                                                 assignment)
                                                 (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed. The costs incurred by reason of this appeal
are taxed against Blanca Nieto.